January 16, 2015

                              N0.03-14-00499-CV



                                    IN THE




                               COURT OF APPEALS



                           THIRD DISTRICT OF TEXAS



                                 AUSTIN,TEXAS




ROBERT LEE MARTIN                     §                         APPELLANT


VS.



THE STATE OF TEXAS                                              APPELLEE




                 APPEAL FROM THE 331stJUDICIAL DISTRICT COURT



                             TRAVIS COUNTY,TEXAS



                              CAUSE NO.95-5530




                            APPELLANTS OBJECTION



                            TO THE STATES SECOND



                                 MOTION FOR



                              EXTENSION OF TIME
  TO THE HONORABLE COURT OF APPEALS:


     The Appellant respectfully moves for this court to STRIKE the instant Motion

for an Extension of the deadline for filing the States brief.

 Appellant exerts the states brief was currently due on December 1st/2014 and the

State requested that the deadline be extended by 30(thirty) days or until January

30th,2015.

 The State relies upon the following facts to explain its need for an extension of

the deadline:

  1. Durinq the period since the appellants brief was filed M. SCOTT TALIAFERRO,

     assistant district attorney on the first request for the deadline be extended

     has completed and filed an original brief in two other pending appellate cases.

     He further stated that he had two other pending appellant cases and that he as

     the Director of the Appellate Division of Travis County District Attorney's

     Office has spent a considerable amount of time working on a variety of other

      matters and administrative issues.



     Now, on this Second(2nd) request that the deadline be extended,the Assistant Dis

trict Attorney is KATHRYN A SCALES, a different District Attorney.Althouqh she is a

different District Attorney she relies upon the same facts to reasonably explain

the need for an extension of the deadline.

 Appellant opposes the instant MOTION FOR AN EXTENSION OF THE DEADLINE FOR FILING

THE STATES BRIEF.


 Appellant filed his MOTION FOR APPOINTMENT OF COUNSEL,pursuant to CHAPTER 64 of the

TEXAS CODE OF CRIMINAL PROCEDURE on July 10th,2011.The Trial Court took 3(three)

years to consider and rule on Appellants Motion which was denied on "July 18th/2014.

 The District Attorney has had more then enough time to ensure that the Court has




                                             /,
a proper States brief to aid in the disposition of this cause # 95-5530.The District

Attorneys office has numerous assistant District Attorney's that could file the brief

for State especially one who has no heavy case load and are able to file the brief

without requesting an extension of the deadline.

 The State has had more then enough time to file its brief.The Appellant OBJECTS,to

the States (2nd)second Motion for Extension of the deadline and request this Court

to STRIKE the States instant Motion for extension of the deadline.

 The request is not made for purpose of delay,but to ensure that the disposition of

Appellants brief is handle properly.

                                       PRAYER


Wherefore,the Appellant respectfully request that this Court STRIKES the States (2nd)

second MOTION FOR EXTENSION OF THE DEADLINE.




                                                       Robert Martin#^/   o^A




                                 •4
     CERTIFICATE OF .SERVICE




"OJIoVjM    »dfm^>

                                  I       'X
                                      a

                              ^ "prdfts-


Sfl/0€                                  4fhQ0$l
                                           X)




                       AMARILLO TX
                   13 JAN 2015 PM
fSf
      7B7iiS2547        fff|>|fHI|Ml||»l|